Citation Nr: 0010203	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  97-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for blisters on both 
feet.

2. Entitlement to service connection for a disorder of the 
eyes characterized by sensitivity to light.

3. Entitlement to service connection for the residuals of 
fractures of the toes.

4. Entitlement to service connection for the residuals of 
fractures of the fingers.

5. Entitlement to service connection for the residuals of a 
left arm injury.

6. Entitlement to service connection for benign laryngeal 
tumors and lipomas, to include as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The veteran had active service from May 
1966 to August 1969.

The Board remanded these claims in April 1999 for further 
development.  To the extent possible, this has been 
accomplished.  Further, the Board has recharacterized one 
issue on appeal since the April 1999 remand, by eliminating 
the claim for service connection for Agent Orange exposure.  
VA adjudicates claims pertaining to disabilities, and no 
disability, other than benign laryngeal tumors and lipomas, 
has been alleged to be the result of Agent Orange exposure.  
The Board notes that a claim for service connection for Agent 
Orange exposure is ancillary to the veteran's underlying 
claims, and is not a separate claim for a benefit.







FINDINGS OF FACT

1.  Service medical records contain no reference to 
complaints of blisters on both feet, and the veteran has 
submitted no evidence that would show that he currently has 
blisters on both feet.

2.  Service medical records contain no reference to visual 
complaints, and the veteran has submitted no evidence that 
would show that he currently has a chronic disorder of the 
eyes characterized by sensitivity to light.

3.  The veteran has presented no evidence that would show 
that he has residuals of fractures of the toes.

4.  The veteran has presented no evidence that would show 
that he has residuals of fractures of the fingers.

5.  The veteran has presented no evidence that would show 
that he has residuals of a left arm injury.

6.  The veteran served in Vietnam during the Vietnam War era.

7.  Neither benign laryngeal tumors nor lipomas can be 
presumed the result of exposure to Agent Orange, and 
competent medical evidence has not been submitted that would 
establish a medical nexus between such and the veteran's 
service in Vietnam or any incident thereof.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for blisters 
on both feet is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for a disorder 
of the eyes characterized by sensitivity to light is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for residuals 
of fractures of the toes is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim for service connection for residuals 
of fractures of the fingers is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

5.  The veteran's claim for service connection for residuals 
of a left arm injury is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran's claim for service connection for benign 
laryngeal tumors and lipomas, to include as secondary to 
Agent Orange exposure, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  However, the threshold question in 
any claim for VA benefits is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The United States Court of Appeals for the Federal Circuit 
held in Collette v. Brown that under 38 U.S.C.A. § 1154 (b), 
a combat veteran's assertions of an event during combat are 
to be presumed if consistent with the time, place and 
circumstances of such service.  Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996).  In addition, subsequent to that 
decision, the Court held that notwithstanding the Collette 
decision, a veteran still had to provide the required nexus 
between the in service incurrence of an event and a current 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).  
That holding has consistently been upheld, most recently in 
Wade v. West, 11 Vet. App. 302 (1998).

For the reasons that follow, the Board must find that the 
veteran has not presented evidence that would reflect that 
his claims are well grounded, and thus, they must be denied 
on this basis.

I.  Blisters on feet

The veteran's service medical records are silent as to 
complaints of foot problems.  On the report of medical 
history portion of his August 1969 separation examination 
report, the veteran denied a history of foot trouble or skin 
diseases, but did report a history of boils.  He did, 
however, list several other historical complaints, including 
nervousness, frequent headaches, shortness of breath, and 
other ailments.  On the clinical evaluation portion of the 
examination report, the veteran's skin and feet were 
described as normal.

As a result of an earlier claim for service connection for 
other disabilities, the veteran was provided a VA examination 
in July 1993.  The veteran related that he first noticed 
hammer toes in 1975, and that these were repaired in 1980.  
The examiner stated that the veteran did have deformed third 
toes bilaterally.  A scar was present between the second and 
third toes bilaterally.

As a result of this claim, the veteran was provided a VA 
examination in June 1996.  Consistent with that found in July 
1993, the examiner stated that the veteran had surgical scars 
on the dorsal surface of both feet.

In October 1997, the veteran was provided a hearing before an 
RO hearing officer.  The veteran testified that he had 
blisters on the bottom of his feet that originated as a 
result of going on patrols through swamps.  He stated that he 
was given shots and creams during his service in Vietnam.

In light of the above, the Board finds that this claim is not 
well grounded.  Initially, the Board would note that one 
consistent theme underlying virtually all of the veteran's 
claims is that he is a combat veteran, and had been a 
prisoner of war.  However, the Board notes that the veteran 
was not found to have engaged in combat in a November 1996 
Board decision.  The veteran's DD 214 does not indicate that 
he was in fact a prisoner of war, but does reflect that he 
had 92 days of absent without leave status.  Thus, the 
veteran's current lay statements alleging in-service 
incurrence are not sufficient to establish the first element 
of a well-grounded claim, and thus a Collette analysis is not 
applicable.

The veteran's service medical records are devoid of any 
mention of treatment of blisters, and the veteran has not 
submitted evidence that would reflect that he currently has 
chronic blisters.  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  It necessarily 
follows that without in-service incurrence or current 
disability, no nexus would exist.  Accordingly, the Board 
must find that this claim is not well grounded.

II.  Eye Disorder

The veteran's central contention is that he has an eye 
disorder manifested by light sensitivity as a result of 
exposure to night firings and flares during combat in 
Vietnam.  The veteran's service medical records contain no 
reference to vision complaints, and he denied a history of 
eye difficulties at the time of his August 1969 separation 
examination.  He also denied ever wearing glasses.  

A July 1993 VA examination report contains diagnoses of 
myopia and presbyopia.  The examiner referenced an 
ophthalmology progress note, and related that blepharitis was 
also present.  

The veteran informed the RO hearing officer in October 1997 
that he was stationed in the northern part of South Vietnam, 
and he was exposed to a substantial amount of night fire.  He 
further testified that more recently he has had to wear 
sunglasses because of light sensitivity.  Finally, the 
veteran testified that he had received private treatment from 
a Tobin Eye Institute.  One reason underlying the April 1999 
Board remand was to obtain these private treatment records.  
Correspondence dated in April 1999 from the RO to the veteran 
requested that he provide the RO with a contact address and a 
signed release for this facility.  The veteran did not 
respond.

In light of the above, the Board finds that this claim is 
similarly not well grounded.  In this respect, the veteran 
has not submitted evidence that would reflect that he 
currently has a chronic eye disability manifested by light 
sensitivity.  While the veteran may in fact have been exposed 
to bright shiny lights during service, as a layperson, he is 
not competent to provide a medical opinion, such as a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As he has not submitted evidence that he 
currently has a chronic eye disability, there can be no valid 
claim.  See Brammer, 3 Vet. App. at 225, Rabideau, 2 Vet. 
App. at 144.  It necessarily follows that without a current 
diagnosis, no nexus exists between any asserted complaints 
and the veteran's service.  Accordingly, the Board must also 
find this claim to be not well grounded.

III.  Fractures of the Toes

The veteran's service medical records contain no reference to 
fractures of his toes.  On the report of medical history 
portion of his August 1969 separation examination report, the 
veteran denied a history of foot trouble, but did report a 
history of broken bones.  The examining physician did not 
note any disability or defects pertaining to the veteran's 
feet.  No comment as to prisoner of war status is contained 
in service medical records or the veteran's DD 214.

As a result of an earlier claim for service connection for 
post-traumatic stress disorder, the veteran was provided a VA 
psychiatric examination in May 1992.  While a detailed 
discussion of each salient point raised in the report is not 
needed here, the Board would note that the veteran informed 
the examiner that he was a prisoner of war twice.  The 
veteran stated that he and a colleague were captured and 
taken about 90 to 100 miles north of the demilitarized zone 
in Vietnam.  The veteran informed the examiner that part of 
the torture included fracturing of his toes, and that he was 
able to kill his enemy interrogators and make his way back to 
American forces.

As noted briefly above, in July 1993, the veteran informed a 
VA examiner that he first noticed the development of 
bilateral hammer toes in third toes in 1975, and that he had 
these repaired in 1980.  The prisoner of war story was 
repeated to the VA psychiatric examiner in July 1993.  
Surgical scars were noted at the time of a June 1996 VA 
examination.

The veteran informed the RO hearing officer in October 1997 
that he fractured his toes several times during active 
service.  He testified that he went on reconnaissance 
missions during his service in Vietnam, and that the rough 
terrain led to fractures.  In addition, the veteran stated 
that he had his toes smashed by a rifle butt and by dropped 
equipment.  

In light of the above, the Board must also find that this 
claim is not well grounded.  In this regard, the Board 
initially finds that while generally evidentiary assertions, 
such as lay statements, must be accepted as true for the 
purposes of determining whether a claim is well grounded, an 
assertion that is inherently incredible or that is beyond the 
competence of the person making the statement need not be 
accepted.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Board finds that the veteran's statements that he was a 
prisoner of war to be inherently incredible, particularly in 
light of the conspicuous absence of documentation to 
substantiate this assertion in either service medical records 
or personnel records.  Likewise, the Board finds it 
inherently incredible that the veteran fractured his toes on 
numerous occasions during service without any mention of 
treatment or complaints in service medical records.  Indeed, 
service medical records are replete with the veteran's 
complaints pertaining to other ills, but no mention of 
fractured toes is contained therein.  Thus, the Board finds 
that the veteran did not fracture his toes during service.

Further, the Board notes that no current disability has been 
currently identified as a residual of any asserted broken 
toes.  In the absence of evidence of a claimed disability, 
there can be no valid claim.  See supra, Brammer, Rabideau.  
It follows that absent evidence of in-service incurrence of 
an injury to the toes or medical evidence of a current 
disability, there is an absence of a nexus.  Accordingly, the 
Board must find that this claim is not well grounded.

IV.  Fractures of the Fingers

The veteran's service medical records contain no reference to 
fractured fingers.  On the clinical evaluation portion of the 
August 1969 separation examination report, the veteran's 
upper extremities were noted to be normal.  No history of 
fractured fingers was related on the report of medical 
history portion of that examination.  

The veteran informed a VA examiner in May 1992 that his 
fingers were broken when he was a prisoner of war in Vietnam 
as part of his torture.  The veteran went into some detail of 
his exploits as a prisoner of war, and concluded with his 
story of his escape.  He repeated the story to the same 
examiner in July 1993.

The veteran informed the RO hearing officer in October 1997 
that after his separation from service his hands have been 
broken simply by picking up heavy items, as the bones 
themselves are weaker.  The veteran also related that he had 
to wear braces on his hands.  

In light of the above evidence, the Board finds that this 
claim is not well grounded.  Towards this end, there is no 
evidence that would substantiate an in-service incurrence of 
fractured fingers.  The veteran's prisoner of war story is 
inherently incredible, and the Board would also note that 
service medical records made no mention of broken fingers.  
Further, there is no evidence of any current residuals of 
broken fingers, and thus no nexus between two non-events.  As 
the veteran has not submitted any of the three elements for a 
well grounded claim, this claim must be denied on this basis.

V.  Left Arm Injury

The veteran denied a painful or trick shoulder on the report 
of medical history portion of the August 1969 separation 
examination report.  The veteran's upper extremities were 
similarly described as normal on the clinical evaluation 
portion of that same report.  Service medical records contain 
no reference to an injury of the left arm.

In October 1992, the veteran sought VA treatment for left arm 
and shoulder pain.  The veteran informed the VA clinician 
that he had left arm pain that began two months before.  
While there was subjective tenderness, X-rays did not show 
degenerative joint disease.  Possible impingement of the left 
shoulder was diagnosed.

The veteran informed the RO hearing officer in October 1997 
that he injured his left arm while crawling underneath wire 
and over bamboo sticks under enemy fire in Vietnam.  He 
further testified that he had been treated post-service for 
this injury.

In light of the above, the Board finds that this claim is 
similarly not well grounded.  There is no evidence that would 
substantiate the veteran's current assertions that he injured 
his left arm during service, and other than the October 1992 
VA treatment record, no medical evidence to show that he has 
a current disability.  In the absence of evidence of a 
claimed disability, there can be no valid claim.  Id.  
Parenthetically, the Board would note that the clinician did 
not relate any possible impingement to the veteran's service 
or any incident thereof.  As this claim is not well grounded, 
the Board must also deny this claim.

VI.  Benign Laryngeal Tumors and Lipomas

Under the provisions of 38 C.F.R. § 3.309(e) (1999), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (1999), shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1999) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 38 
C.F.R. § 3.307(a)(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at § 
3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Essentially, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 3.307(a)(6)(1999).  Secondly, the veteran must be diagnosed 
with a disease for which service connection can be presumed 
the result of exposure to Agent Orange within certain 
specified periods.  38 C.F.R. §§ 3.307 (6), 3.309 (e) (1999).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

The veteran's DD 214 reflects decorations denoting service in 
Vietnam during the Vietnam War era.  The veteran's central 
contention is that he has benign laryngeal tumors and lipomas 
on various places of his body as a result of exposure to 
Agent Orange during his Vietnam service.

The claims file reflects that the veteran had a benign 
laryngeal tumor removed in 1985, and a lipoma removed from 
the back in 1989.  The veteran repeated this history to the 
VA examiner who conducted the July 1993 VA examination.  An 
etiology of these growths is not contained in that report.

As a result of this current claim, the veteran was provided a 
VA Agent Orange examination in June 1996.  The veteran 
informed the examiner that he was directly involved in the 
handling and spraying of Agent Orange during his Vietnam 
service during temporary duty, when assigned away from an 
engineer unit.  The veteran also stated that he had at least 
10 exposures to defoliants.  The examiner stated that the 
veteran had multiple skin tumors, of which some had been 
removed.  An enlarged tumor on the anterior neck was noted.  
The 1985 tumor on the larynx was also noted.  Objectively, 
nasal and oral mucosa were pink and without lesions.  A soft, 
oval mass was seen on the neck.  Probable lipoma of the neck 
was diagnosed.

The veteran informed the RO hearing officer in October 1997 
that he was unhappy with the VA examination provided to him.  
He further testified that he had another tumor removed from 
his larynx at the VA medical center in Lincoln some eight 
months prior.  Finally, he stated that he had other tumors 
removed from other parts of his body.

The Board remanded the veteran's claim in April 1999 to 
obtain VA treatment records pertaining to the most recent 
tumor removal from the larynx.  In August 1999, the RO 
received all copies of VA treatment records.  Nothing in the 
records received pertained to a tumor removal from the larynx 
in 1997.

In light of the above evidence, the Board finds that this 
claim is not well grounded.  In this regard, the veteran has 
not submitted any evidence that would reflect that any of his 
tumors are such that can be presumed the result of exposure 
to Agent Orange.  Lipomas are not listed in 38 C.F.R. 
§ 3.309(e) as a disease for which service connection can be 
presumed.  The Board acknowledges that cancer of the larynx 
is a disease for which service connection can be presumed the 
result of exposure to Agent Orange in 38 C.F.R. § 3.309(e).  
However, the veteran has not submitted evidence that would 
show that the growth removed from his larynx in 1985 was 
indeed cancerous.  In a like manner, the Board is cognizant 
that the veteran related that he had another growth from his 
larynx removed by the VA in 1997.  Nonetheless, complete VA 
treatment records have been obtained, and contain no 
reference to more recent treatment.  Ultimately, the veteran 
has not submitted evidence that would reflect that any of his 
lipomas can be presumed the result of active service, nor has 
he presented any evidence establishing a medical nexus 
between such and any claimed exposure to Agent Orange.  Only 
he has alleged such a nexus, but as a layperson, the veteran 
is not competent to provide a medical opinion, such as an 
opinion on medical causation.  See Espiritui, 2 Vet. at 494-
495.  In light of the above, the Board must find that this 
claim is not well grounded.

VII.  Conclusion

In denying the claims for service connection as not well 
grounded, the Board notes that it has not been made aware of 
any outstanding evidence which could serve to well ground the 
veteran's claims for service connection.  In any event, the 
VA has no duty to assist in the absence of a well-grounded 
claim.  Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).  Finally, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for the benefit sought.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. 
Cir. 1997).


ORDER

Service connection for blisters on both feet is denied.

Service connection for a disorder of the eyes characterized 
by sensitivity to light is denied.

Service connection for the residuals of fractures of the toes 
is denied.

Service connection for the residuals of fractures of the 
fingers is denied.

Service connection for the residuals of a left arm injury is 
denied.

Service connection for benign laryngeal tumors and lipomas, 
to include as secondary to Agent Orange exposure, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


